     Case 2:20-cv-00678-WBS-KJN Document 16 Filed 08/04/20 Page 1 of 15

 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        EASTERN DISTRICT OF CALIFORNIA
10                                 ----oo0oo----
11

12   SACRAMENTO PUBLIC LIBRARY                No. 2:20-cv-00678-WBS-KJN
     AUTHORITY,
13
                    Plaintiff,
14                                            MEMORANDUM AND ORDER RE:
           v.                                 DEFENDANTS’ MOTION TO DISMISS
15
     SACRAMENTO PUBLIC LIBRARY
16   FOUNDATION; APRIL L. JAVIST, its
     Executive Director; and JAMES
17   DEERINGER, its President,

18                  Defendants.

19
20                                 ----oo0oo----

21               Plaintiff Sacramento Public Library Authority (the

22   “Library” or “Authority”) filed this action against defendants

23   Sacramento Public Library Foundation (the “Foundation”), April L.

24   Javist, and James Deeringer, alleging various trademark

25   infringement and misrepresentation claims arising out of the

26   Foundation’s unauthorized use of the Library’s name and mark.

27   Before the court is defendant’s motion to dismiss.          (Docket No.

28   8.)
                                          1
     Case 2:20-cv-00678-WBS-KJN Document 16 Filed 08/04/20 Page 2 of 15

 1   I. Relevant Allegations and Factual Background

 2               Plaintiff Sacramento Public Library Authority is a

 3   joint powers authority formed by the County of Sacramento and the

 4   Cities of Citrus Heights, Elk Grove, Galt, Isleton, Rancho

 5   Cordova, and Sacramento.      (Compl. ¶ 1 (Docket No. 1).)        The

 6   Authority operates and controls the Sacramento Public Library.

 7   (Id.)

 8               According to the allegations of the Complaint, the

 9   Library has used the mark “Sacramento Public Free Library” for
10   its library services since at least as early as 1900.           (Id. ¶ 8.)
11   Soon after, the Library became known as The Sacramento Public

12   Library and that mark became associated with the Library by the

13   public.    (Id. ¶ 9.)   Since at least as early as 1977, the Library

14   shortened its name and mark to Sacramento Public Library and has

15   continuously used it since.       (Id.)

16               The Foundation is a nonprofit corporation.         (Id. ¶ 12.)

17   Defendants Javist and Deeringer are the Executive Director and

18   President of the Foundation, respectively.         (Compl. ¶¶ 3-4.)     The

19   Foundation was formed in June 1984 for the sole purpose of
20   funding the Library.      (Id. ¶ 12.)     At the time of its formation,

21   the Library gave the Foundation permission to make limited use of

22   the Library’s mark for the purpose of fundraising for the

23   library.    (Id.)   The Foundation therefore had permission to call

24   itself the Sacramento Public Library Foundation.          (Id.)

25               In or about 2004, the Foundation and the Library

26   executed a Memorandum of Understanding (“MOU”) that expressly

27   stated the purpose of the foundation –- to support and fund the

28   Library -– and set forth the terms of the relationship between
                                          2
     Case 2:20-cv-00678-WBS-KJN Document 16 Filed 08/04/20 Page 3 of 15

 1   the two parties.     (Id. ¶ 19.)     Around 2013, however, the

 2   Foundation began to fund activities and programs outside of the

 3   Library without the Library’s knowledge or permission.           (Id. ¶¶

 4   13, 20)    The Library objected to this change.       (Id.)    The parties

 5   were unable to resolve their differences, and, in April 2015, the

 6   Foundation sent a letter to the Library unilaterally terminating

 7   the MOU.    (Id. ¶ 21.)    On April 17, 2017, the Foundation amended

 8   its Articles of Incorporation to expand upon the Foundation’s

 9   specific purpose.      (Id. ¶ 23.)    That purpose is now “to raise
10   funds to support and promote the activities and programs of the

11   Sacramento Public Library and community literacy programs.”

12   (Id.)

13                Once the Foundation began to support other programs,

14   the Foundation’s support for the Library became secondary.            (Id.

15   ¶¶ 29-31).    The Foundation was therefore supporting programs and

16   activities other than the Library while still using the Library’s

17   mark.    (Id. ¶ 31.)   In 2014, for example, the Foundation

18   established the Children’s Literacy Endowment.          (Id. ¶ 32.)    The

19   Foundation has since effectively ceased raising funds for the
20   endowments it holds for the benefit of the Library, and instead

21   raises funds solely for the Children’s Literacy Endowment.            (Id.

22   ¶ 33.)    As a result, the Library’s endowments have become

23   stagnant.    (Id. ¶ 34.)    Indeed, unless a donor expressly directs

24   their donation to the Library, the Library does not receive any

25   benefit from the donation at all.         (Id. ¶ 37, 38-40.)

26                Further, despite the deteriorating relationship between

27   the Library and the Foundation, the Foundation did not advise

28   donors that it had terminated its MOU with the Library and that
                                           3
     Case 2:20-cv-00678-WBS-KJN Document 16 Filed 08/04/20 Page 4 of 15

 1   it was therefore no longer associated with the Library.              (Id. ¶

 2   22, 26.)    The Foundation’s audited financial statements for

 3   fiscal years 2016-17 and 2017-28 continue to state that the

 4   “Foundation raises funds for the Sacramento Public Library.”

 5   (Id. ¶ 27.)

 6               Eventually, the Library informed the Foundation that it

 7   no longer had permission to use the Library’s mark because it did

 8   not qualify as a recognized fundraising partner of the Library.

 9   (Id. ¶ 14, 43.)     The Foundation nonetheless continued to use the
10   mark and to promote itself as a fundraising partner of the

11   Library, without informing donors about the end of the parties’

12   relationship.    (Id. ¶ 15, 43, 44.)      In March 2020, the

13   Foundation’s Board voted to eliminate the Chair of the Sacramento

14   Public Library Authority as an ex-officio member of the

15   Foundation’s Board, to eliminate the Library’s representative

16   from the Foundation Finance Committee, and to remove the

17   Library’s Director as the Library’s Liaison to the Foundation.

18   (Id. ¶ 47.)

19               Plaintiff filed suit alleging the following eight
20   causes of action: (1) violation of Section 43(a) of the Lanham

21   Act, 15 U.S.C. §§ 1051 et seq.; (2) violation of California

22   common law for trademark infringement and unfair competition; (3)

23   violation of Section 17200 of California’s Unfair Competition Law

24   (“UCL”); (4) violation of Section 17500 of the UCL; (5)

25   fraudulent and intentional misrepresentation; (6) negligent

26   representation; (7) accounting; and (8) appointment of a

27   receiver.    (See generally Compl.)

28   II.   Legal Standard
                                          4
     Case 2:20-cv-00678-WBS-KJN Document 16 Filed 08/04/20 Page 5 of 15

 1               On a Rule 12(b)(6) motion, the inquiry before the court

 2   is whether, accepting the well-pleaded allegations in the

 3   complaint as true and drawing all reasonable inferences in the

 4   plaintiff’s favor, the plaintiff has stated a claim for relief

 5   that is plausible on its face.       See Ashcroft v. Iqbal, 556 U.S.

 6   662, 678 (2009).     The court, however, is “not required to accept

 7   as true allegations . . . that are merely conclusory, unwarranted

 8   deductions of fact, or unreasonable inferences.”          Seven Arts

 9   Filmed Entm’t, Ltd. v. Content Media Corp. PLC, 733 F.3d 1251,
10   1254 (9th Cir. 2013).      “The plausibility standard is not akin to

11   a ‘probability requirement,’ but it asks for more than a sheer

12   possibility that a defendant has acted unlawfully.”          Id.

13   III. Discussion

14         A. Claims One and Two for Trademark Infringement

15               1. Seniority of Use
16               “The first to use a mark is deemed the ‘senior’ user

17   and has the right to enjoin ‘junior’ users from using confusingly

18   similar marks in the same industry and market or within the

19   senior user’s natural zone of expansion.”         Brookfield Commc’ns,
20   Inc. v. W. Coast Entm’t Corp., 174 F.3d 1036, 1047 (9th Cir.

21   1999) (citing Union Nat’l Bank of Tex., Laredo, Tex. v. Union

22   Nat'l Bank of Tex., Austin, Tex., 909 F.2d 839, 842–43 (5th Cir.

23   1990); Tally–Ho, Inc. v. Coast Community College Dist., 889 F.2d

24   1018, 1023 (11th Cir. 1989); New West Corp. v. NYM Co. of Cal.,

25   595 F.2d 1194, 1200–01 (9th Cir. 1979)).

26               Defendants argue that the Foundation began using the

27   mark at issue before the Library did and that it is therefore the

28   senior user of the mark.      In support, defendants cite the Joint
                                          5
     Case 2:20-cv-00678-WBS-KJN Document 16 Filed 08/04/20 Page 6 of 15

 1   Exercise of Powers Agreement Sacramento Public Library Authority

 2   (“JPA Agreement”).     (Docket No. 8-2.)     The agreement created the

 3   Sacramento Public Library Authority, a public agency, in 1993

 4   (See id. at 4-5, 21; Cal. Gov’t Code §§ 6500, et seq.)           Because

 5   the Foundation has used the mark since 1984 (Compl. ¶ 12), and

 6   because the Agreement “does not include any provision setting

 7   forth any contribution of assets from any predecessor public

 8   library” (Mot. at 15 n.7), defendants argue that the Foundation

 9   is the senior user of the mark and is entitled to its use.
10               The existence of the JPA Agreement alone, however, is

11   insufficient for the court to dismiss plaintiff’s claims on the

12   basis of seniority.     First, the allegations of the Complaint

13   sufficiently state that the mark has been in use since before the

14   founding of the Foundation.       Plaintiff alleges that an entity

15   known as the Sacramento Public Library has been known as such

16   since 1977.    (Compl. ¶ 9.)     The complaint also states that the

17   “Library gave the Foundation permission” to use the “Library’s

18   Mark,” from which the court can infer that this entity, in one

19   form or another, used the mark before the Foundation.
20               Defendants correctly point out that the Complaint fails

21   to plead exactly what kind of legal entity the Sacramento Public

22   Library was prior to the creation of the Authority and the

23   Foundation.    However, the Complaint does allege that the rights

24   to use the mark at issue belong to an entity now under the

25   control of the Authority. (Compl. ¶        1.)    The Complaint further

26   alleges that such an entity is the senior user of the mark.           (Id.

27   at 2 (“Library owns the name and mark . . . going back to at

28   least as early as 1977.”); see also id. ¶ 10.)
                                          6
     Case 2:20-cv-00678-WBS-KJN Document 16 Filed 08/04/20 Page 7 of 15

 1                2. Use in Interstate Commerce

 2                To plead a violation of Section 43(a) of the Lanham Act

 3   for trademark infringement, plaintiff must allege that the

 4   defendant’s use of the mark was in interstate commerce.              Summit

 5   Tech., Inc. v. High-Line Med. Instruments, Co., 933 F. Supp. 918,

 6   928 (C.D. Cal. 1996).      Defendants argue that the complaint lacks

 7   allegations establishing that the Library uses its alleged mark

 8   in interstate commerce.      (Mot. at 16.)

 9                However, plaintiff need not allege that plaintiff used
10   the mark in interstate commerce.         Instead, “[a]ll one need show

11   for a district court to have jurisdiction of such a claim is that

12   the infringing mark has been used in commerce which Congress can

13   regulate.”    Drop Dead Co. v. S. C. Johnson & Son, Inc., 326 F.2d

14   87, 94 (9th Cir. 1963).      Allegations that it was defendants who

15   used the mark in interstate commerce therefore suffice to confer

16   jurisdiction over the claim.       See id.; see also Summit Tech., 933

17   F. Supp. at 928 (“Plaintiff must prove [that] defendant uses a

18   designation [and that] the use was in interstate commerce.”)

19   (emphasis added).
20                The complaint sufficiently alleges use of the mark in

21   interstate commerce.      The Complaint pleads a use of the mark or

22   “false designation” under the Lanham Act, by defendants, on the

23   Internet.    (Compl. ¶¶ 27, 28, 46, 55, 57.)       Drawing all

24   reasonable inferences in favor of the Library, such use

25   constitutes use in interstate commerce.         See United States v.

26   Sutcliffe, 505 F.3d 944, 953 (9th Cir. 2007) (“As both the means

27   to engage in commerce and the method by which transactions occur,

28   the Internet is an instrumentality and channel of interstate
                                          7
     Case 2:20-cv-00678-WBS-KJN Document 16 Filed 08/04/20 Page 8 of 15

 1   commerce.”).    Further, the complaint alleges that the Foundation

 2   filed an application for U.S. federal registration of the mark

 3   (Compl. ¶ 16), which necessarily means the Foundation claims

 4   interstate use of the mark, see 15 U.S.C.A. §§ 1051(a)(3), 1127.

 5   The allegations therefore suffice to survive a 12(b)(6) motion.

 6               3. Protectable Interest or Secondary Meaning

 7               The Foundation next argues that the Library has failed

 8   to allege a protectable interest in its “descriptive mark” or

 9   secondary meaning.     (Mot. at 17-20.)     Specifically, defendants
10   argue that plaintiff has failed to use the phrase “Sacramento
11   Public Library” as a mark and instead merely uses the phrase to
12   describe what the Library does and where it is located.
13   Defendants also argue that even if plaintiff has used the phrase
14   as a mark, plaintiff has failed to allege that the descriptive
15   mark has secondary meaning.       Absent a secondary meaning,
16   plaintiff is not entitled to trademark protection.          See Dep’t of
17   Parks & Recreation for State of California v. Bazaar Del Mundo

18   Inc., 448 F.3d 1118, 1127 (9th Cir. 2006).

19               As to defendant’s first argument, the court finds that
20   plaintiff has sufficiently alleged that it uses the phrase

21   “Sacramento Public Library” as a mark.        The complaint states that

22   the “Library owns the name and mark SACRAMENTO PUBLIC LIBRARY

23   (‘Library’s Mark’ or ‘its Mark’) with rights in its Mark going

24   back to at least as early as 1977.” (Compl. at 2:5-7; see also

25   id. ¶ 10 (“[T]he Library shortened its name and mark to

26   SACRAMENTO PUBLIC LIBRARY.”); id. (“[T]hat Mark became associated

27   with the Library by the public.”); id. ¶ 11 (“[T]he Library has

28   developed substantial goodwill in its Mark.”).)          These
                                          8
     Case 2:20-cv-00678-WBS-KJN Document 16 Filed 08/04/20 Page 9 of 15

 1   allegations are sufficient at this stage.

 2               As to defendant’s secondary-meaning argument, the law

 3   does not require plaintiff to specifically allege a secondary

 4   meaning to survive a motion to dismiss.         Solid Host, NL v.

 5   Namecheap, Inc., 652 F. Supp. 2d 1092, 1107 (C.D. Cal. 2009)

 6   (“[A] plaintiff asserting ownership of a common law trademark

 7   need not specifically allege the existence of secondary meaning

 8   to survive a motion to dismiss.”); see also Ashlar, Inc. v.

 9   Structural Dynamics Research Corp., No. C–94–4344 WHO, 1995 WL
10   639599, *5 (N.D. Cal. June 23, 1995) (“Although Graphsoft may

11   ultimately be unable to prove a secondary meaning, the Court

12   finds that Graphsoft is not required to plead secondary meaning

13   in its countercomplaint.”).

14               Notably, defendants cite no authority to the contrary

15   relevant on a motion to dismiss.         (See Mot. at 17-20.)    Instead,

16   at this stage, the court may infer secondary meaning –- or that

17   the mark is associated with the plaintiff and its services –-

18   from allegations of consistent public use of the mark.           Solid

19   Host, 652 F. Supp. at 1107-08.       Here, plaintiff alleges that the
20   Library has “continuously used [the mark] in commerce since” at

21   least 1977.    (Compl. ¶ 10.)     Plaintiff also alleges that through

22   this use the “[m]ark became associated with the Library by the

23   public.”    (Id.)   Accordingly, secondary meaning of the mark at

24   issue is adequately pled.

25               4. Laches

26               Laches bars a claim for trademark infringement if the

27   holder of the mark has unreasonably delayed in filing suit and

28   defendant has been prejudiced by the delay.         Jarrow Formulas,
                                          9
     Case 2:20-cv-00678-WBS-KJN Document 16 Filed 08/04/20 Page 10 of 15

 1    Inc. v. Nutrition Now, Inc., 304 F.3d 829, 835 (9th Cir. 2002).

 2    “A laches determination is made with reference to the limitations

 3    period for the analogous action at law.”           Id.   Courts presume

 4    that laches is applicable if suit is filed outside of the

 5    analogous period of limitations.          Id.   “[T]he statute of

 6    limitations for a Lanham Act claim brought in conjunction with a

 7    claim of trademark dilution under state law is four years.”

 8    AirWair Int’l Ltd. v. Schultz, 84 F. Supp. 3d 943, 959 (N.D. Cal.

 9    2015).
10               Defendants argue that plaintiff’s delay results in

11    laches as a bar to both of plaintiff’s infringement claims.

12    Specifically, defendants argue that the laches period began in

13    1984 (Mot. at 21-22), 2004 (Mot. at 22-23), or 2015 (Mot. at 23.)

14    Because the complaint was filed in March of 2020, defendants

15    argue that the claims are barred.

16               “[A] claim of laches depends on a close evaluation of

17    all the particular facts in a case,” and it therefore “is seldom

18    susceptible of resolution by summary judgment.”            Kourtis v.

19    Cameron, 419 F.3d 989, 1000 (9th Cir. 2005).             “At the motion-to-
20    dismiss phase, the obstacle to asserting a successful laches

21    defense is even greater.”      Id.   Defendants must show that

22    plaintiff “can prove no set of facts to avoid the [defense].”

23    Planet Drum Found. v. Hart, No. 17-CV-02676-JCS, 2017 WL 4236932,

24    at *7 (N.D. Cal. Sept. 24, 2017) (citing George Nelson Found. v.

25    Modernica, Inc., 12 F. Supp. 3d 635, 655 (S.D.N.Y. 2014)).

26               Defendants have not made such a showing.           The complaint

27    repeatedly alleges that defendants undertook several actions

28    without the Library’s knowledge and identifies several points in
                                           10
     Case 2:20-cv-00678-WBS-KJN Document 16 Filed 08/04/20 Page 11 of 15

 1    time at which defendants’ actions caused progressively more

 2    serious effects.    See, e.g., Compl. ¶ 13 (“But in or around 2013,

 3    the Foundation began to fund activities and programs outside of

 4    the Library without the Library’s knowledge or permission.”); id.

 5    ¶ 23 (“[O]n April 17, 2017, without notice or consultation with

 6    the Library, the Foundation filed ‘restated’ Articles of

 7    Incorporation with the Secretary of State, purporting to expand

 8    upon the Foundation’s specific purpose.”)).

 9                 Accordingly, “defendants’ laches defense will turn on
10    factual questions about when [plaintiff] knew or should have
11    known about the alleged infringement” that cannot be
12    appropriately resolved on a motion to dismiss. 1        Cf. Planet Drum,

13    2017 WL 4236932, at *7.      Defendants’ assertions of different

14    potential lengths of plaintiff’s delay only underscore this

15    point.     Accordingly, the court will not dismiss Claims One and

16    Two.

17           B. Claims Three and Four for UCL Violations

18                 For an injured party to have the right to bring an

19    action under the Unfair Competition Law (“UCL”) or the False
20    Advertising Law (“FAL”), that party must be a “person”.          Cal.

21    Bus. & Prof. Code, §§ 17204, 17535.       “The standing requirements

22    under California’s UCL and FAL are identical.” Kwikset Corp. v.

23    Superior Court, 51 Cal. 4th 310, 320-21 (2011).

24                 The UCL defines “person” as “natural persons,

25
             1  Further, a laches defense requires that defendant
26
      establish that the delay was unreasonable and prejudiced
27    defendant. See Jarrow Formulas, 304 F.3d at 835. Defendants
      offer no arguments to support either element. (See Mot. at 20-
28    23.)
                                      11
     Case 2:20-cv-00678-WBS-KJN Document 16 Filed 08/04/20 Page 12 of 15

 1    corporations, firms, partnerships, joint stock companies,

 2    associations, and other organizations of persons.”          Cal. Bus. &

 3    Prof. Code § 17201.     The FAL defines “person” as “any individual,

 4    partnership, firm, association, or corporation.”          Id. § 17506.

 5                Defendants argue that plaintiff does not have standing

 6    to sue under the UCL because plaintiff is not a “person” within

 7    the meaning of the statute.      (Mot. at 24.)    Plaintiff “does not

 8    dispute” that the Library is not a “person” under the UCL.

 9    (Opp’n at 17.)    Accordingly, plaintiff does not have standing to
10    bring its UCL claims.     However, plaintiff has represented to the
11    court that it will be able to prosecute these claims through a
12    government entity that does have standing.        (Id.)    The court will
13    therefore dismiss Claims Three and Four with leave to amend.

14         C.    Claims Five and Six for Misrepresentation

15                “The elements of a claim for intentional

16    misrepresentation are (1) a misrepresentation; (2) knowledge of

17    falsity; (3) intent to induce reliance; (4) actual and

18    justifiable reliance; and (5) resulting damage.”           Cisco Sys.,

19    Inc. v. STMicroelectronics, Inc., 77 F. Supp. 3d 887, 897 (N.D.
20    Cal. 2014) (citing Lazar v. Superior Court, 12 Cal. 4th 631, 638

21    (1996)).   “The essential elements of a claim for negligent

22    misrepresentation are the same as for intentional

23    misrepresentations, except that it does not require knowledge of

24    falsity, but instead requires a misrepresentation of fact by a

25    person who has no reasonable grounds for believing it to be

26    true.”    Id. (citing West v. JPMorgan Chase Bank, N.A., 214 Cal.

27    App. 4th 780, 792 (2013)).

28                Defendants argue that plaintiff fails to allege that
                                          12
     Case 2:20-cv-00678-WBS-KJN Document 16 Filed 08/04/20 Page 13 of 15

 1    plaintiff relied on defendants’ alleged misrepresentation.           The

 2    Library alleged only that “donors” relied on the Foundation’s

 3    misrepresentations, rather than the Library itself.          (Compl. ¶¶

 4    82, 87.)

 5               The court agrees with defendants and finds that

 6    plaintiff has not sufficiently pleaded justifiable reliance.

 7    “[A] plaintiff must plead that he or she actually relied on the

 8    misrepresentation.”     City & Cty. of San Francisco v. Philip

 9    Morris, Inc., 957 F. Supp. 1130, 1142 (N.D. Cal. 1997) (citing
10    Mirkin v. Wasserman, 5 Cal. 4th 1082, 1088 (1993).          Plaintiff’s

11    fraud and misrepresentation claims “cannot be maintained based on

12    a third party’s reliance.”      Id.    Allegations that “as a result of

13    the public’s reliance on defendants’ alleged misrepresentations,

14    plaintiffs have suffered economic damages” is insufficient to

15    sustain a misrepresentation claim.          Cf. Philip Morris, 957 F.

16    Supp. at 1142.

17               Plaintiff points to the rule that a defendant cannot

18    “escape liability if he makes a representation to one person

19    intending that it be repeated and acted upon by plaintiff.”
20    (Opp’n at 20 (quoting Geernaert v. Mitchell, 31 Cal. App. 4th

21    601, 605 (1995).)     However, that rule has no application to the

22    facts here because that theory of liability still requires

23    plaintiff to have acted or failed to act in reliance on

24    defendants’ misrepresentations.        The complaint does not allege

25    that the Library took any detrimental action in reliance on the

26    Foundation’s misrepresentations.           Accordingly, the court will

27    dismiss Claims Five and Six.

28         D. Whether the Attorney General is a Necessary Party
                                            13
     Case 2:20-cv-00678-WBS-KJN Document 16 Filed 08/04/20 Page 14 of 15

 1               The Foundation contends that Claims Three, Five, Six,

 2    Seven, and Eight must be dismissed because they “implicate” the

 3    charitable trust doctrine and that with “respect to enforcement

 4    involving a charitable trust under California Law, the Attorney

 5    General” is a necessary party.       (Mot. at 28:14-15.)

 6               The cases cited by the Foundation do not support the

 7    Foundation’s arguments that the Attorney General must be added as

 8    a party to this action.      In Holt v. College of Osteopathic

 9    Physicians & Surgeons, 61 Cal. 2d 750 (1964), the Attorney
10    General declined to pursue a claim by plaintiffs against a

11    charitable trust.     Notwithstanding the fact that the Attorney

12    General declined to pursue such a claim, the court allowed the

13    claim to proceed, finding that “although the Attorney General has

14    primary responsibility for the enforcement of charitable trusts,

15    the need for adequate enforcement is not wholly fulfilled by the

16    Authority given him.”     Id. at 753.

17               Indeed, the Holt court notes that “the prevailing view

18    is that the attorney general does not have exclusive power to

19    enforce a charitable trust and that a trustee or other person
20    having a sufficient special interest may also bring an action for

21    this purpose.”    Id.   Although the party     bringing suit must

22    notify the Attorney General, the Attorney General’s intervention

23    in such a case is permissive, not mandatory.         Cal. Civ. Code §

24    5142.

25               Here, the Library has sufficient interest in the

26    Foundation and has notified the Attorney General of this action.

27    (See Docket No. 11-5.)     The Library has “significant and

28    substantial beneficial interest in the Foundation” because the
                                          14
     Case 2:20-cv-00678-WBS-KJN Document 16 Filed 08/04/20 Page 15 of 15

 1    Foundation, “holds millions of dollars in endowment funds for the

 2    benefit of the Library.”      (Compl. ¶ 1.)    Further, the Library has

 3    a significant interest in the Foundation due to the Foundation’s

 4    alleged obligations to distribute the proceeds of the endowments

 5    to the Library.    (Id. ¶ 33.)    These interests suffice to allow

 6    the Library to bring its claims independent of the Attorney

 7    General.

 8               IT IS THEREFORE ORDERED that defendants’ motion to

 9    dismiss (Docket No. 8) be, and the same hereby is, GRANTED as to
10    Claims Three, Four, Five, and Six.
11               IT IS FURTHER ORDERED that defendants’ motion to
12    dismiss be, and the same hereby is, DENIED as to Claims One, Two,
13    Seven, and Eight.
14               Plaintiff has twenty days from the date this order is
15    signed to file a First Amended Complaint, if it can do so
16    consistent with this Order.
17    Dated:   August 3, 2020
18

19
20

21

22

23

24

25

26

27

28
                                          15
